VAN GRAAFEILAND, Circuit Judge,
concurring in part and dissenting in part:
Because I believe that Judge Wood correctly interpreted Article 18 of the Warsaw Convention (the “Convention”), I respectfully dissent from my colleagues’ holding to the contrary. Our differences revolve around the term “transportation by air” as used in that Article.
Admittedly, Article 18 is not a good example of superior legislative draftsmanship. See Beaumont, Need For Revision and Amplification of the Warsaw Convention, 16 J. Air L. & Com. 395, 402-03 (1949). However, one thing is clear, and that is that the term “transportation by air” is not synonymous with “actual” air transportation.1 See Denby v. Seaboard World Airlines, 737 F.2d 172, 182 n. 20 (2d Cir.1984); Manufacturers Hanover Trust Co. v. Alitalia Airlines, 429 F.Supp. 964 (S.D.N.Y.), aff'd mem., 573 F.2d 1292 (2d Cir.1977); Julius Young Jewelry Mfg. Co. v. Delta Air Lines, 67 A.D.2d 148, 151 (1st Dept.1979); cf. Federal Aviation Act of 1958, Pub.L. No. 85-726, § 21, 72 Stat. 731, 738 (1958), codified formerly at 49 U.S.C. § 1301(21), now at § 1301(23); City of Philadelphia v. C.A.B., 289 F.2d 770, 773-74 (D.C.Cir.1961); Twentieth Century Delivery Serv., Inc. v. St. Paul Fire & Marine Ins. Co., 242 F.2d 292, 299 (9th Cir.1957).
“Transportation by air” is a term of art. Magnus Electronics, Inc. v. Royal Bank of Canada, 611 F.Supp. 436, 439 (N.D.Ill. 1985). It is defined in Article 18(2). As my colleagues correctly note, it “comprise[s] the period during which the baggage or goods are in charge of the carrier, whether in an airport or on board an aircraft.” Id. “Transportation by air” does not encompass “transportation by land, by sea, or by river performed outside an airport.” Id. However, if such off-airport transportation takes place “in the performance of a contract for transportation by air, for the purpose of ... delivery ... any damage is presumed, subject to proof to the contrary, to have been the result of an event which took place during the transportation by air.” Id.
It is with regard to the meaning of the phrase “transportation by air” that my colleagues and I part company. They say that it means “actual” air transportation, i.e., that the loss occurred while the goods were in the air, not on the ground. I disagree. My colleagues’ position requires the phrase to have two different meanings within the same sentence. Such variance in the interpretation of the phrase violates several well-accepted principles of statutory construction. The first of these is that where a statute states what a term means, all other meanings not stated are excluded. Calautti v. Franklin, 439 U.S. 379, 392 n. 10, 99 S.Ct. 675, 684 n. 10, 58 L.Ed.2d 596 (1979); Johns-Manville Corp. v. United States, 855 F.2d 1556, 1559 (Fed. Cir.1988), cert. denied, 489 U.S. 1066, 109 S.Ct. 1342, 103 L.Ed.2d 811 (1989); 1A N. Singer, Sutherland Statutes & Statutory Construction § 20.08, 1989 Supp. at 10 (4th ed. 1985). The second principle is that when a word or phrase is used more than once in the same section of an act and the *710meaning is clear as used in one place, it will be construed to have the same meaning in the other place or places. United States v. Ivic, 700 F.2d 51, 60 (2d Cir.1983); United States v. Nunez, 573 F.2d 769, 771 (2d Cir.), cert. denied, 436 U.S. 930, 98 S.Ct. 2828, 56 L.Ed.2d 774 (1978).
In my opinion, the presumption that the loss resulted from an event occurring during the transportation by air means only that the loss is presumed to have occurred while the goods were in the charge of a carrier that was acting “in the performance of a contract for transportation by air.” The pertinent second sentence of Article 18(3) reads: “If, however, such transportation takes place in the performance of a contract for transportation by air, for the purpose of loading, delivery or transshipment, any damage is presumed, subject to proof to the contrary, to have been the result of an event which took place during the transportation by air.” A careful parsing of this sentence supports the conclusion above expressed. The sentence begins by referring to [off airport] transportation that “takes place in the performance of a contract for transportation by air”; it concludes by saying that any damage is presumed to have occurred “during the transportation by air” (emphasis supplied). The principles of statutory construction discussed in the preceding paragraph are clearly applicable; the phrase “transportation by air” has the same meaning at the end of the sentence as it had at the beginning. To further emphasize the identity of meaning, the second time the phrase is used it is preceded by the function word “the”, which obviously refers to the prior use of the same phrase. See Webster’s Third New International Dictionary at 2368. I believe that District Judge Shadur of the Northern District of Illinois correctly interpreted Article 18(3) when he said, “So long as the goods remain in the air carrier’s actual or constructive possession pursuant to the terms of the carriage contract, the period of ‘transportation by air’ does not end.” Magnus Electronics, supra, 611 F.Supp. at 440.
Proof that the carrier has entrusted the delivery of goods to a trucker or other independent agency may be sufficient to terminate the “transportation by air.” See Railroad Salvage of Conn., Inc. v. Japan Freight Consolidators (USA) Inc., 556 F.Supp. 124, 126-27 (E.D.N.Y.1983), aff'd mem., 779 F.2d 38 (2d Cir.1985). But see Jaycees Patou, Inc. v. Pier Air International, Ltd., 714 F.Supp. 81, 83-84 (S.D.N. Y.1989). However, in the absence of such proof, the presumption of Article 18(3) prevails. See Royal Insurance v. Amerford Air Cargo, 654 F.Supp. 679, 681-83 (S.D.N. Y.1987); Magnus Electronics, supra, 611 F.Supp. at 439-40; Eggink v. Trans World Airlines, 87 Civ. 3403, 1990 WL 6553 (S.D.N.Y.1990) (1990 U.S.Dist. LEXIS 588); Quantime Corp. v. W.J. Donovan, Inc., No. 86-1415-N (D.Mass.1988) (1988 U.S. Dist. LEXIS 4027); Kinney Shoe Corp. v. Alitalia Airlines, No. 79 Civ. 919-CSH (S.D.N.Y.1980), 15 Av.Cas. (CCH) ¶ 18,509. In short, I agree with Judge Wood that the loss in the instant case occurred during “transportation by air” so as to fall within the terms of the Convention.
Up to this point I have assumed that the loss occurred “outside an airport” within the meaning of the Convention. However, this may not be a proper assumption to make. The term “airport” is not defined in the Convention. As Beaumont, supra, stated, 16 J. Air L. & Com. at 402, “It is not clear if goods in bond or customs in or near an airport are ‘in an aerodrome,’ or what exactly comprises an aerodrome, especially in the case of a sea or water airport.” We would not be “insert[ing] an amendment”, as proscribed in Chan v. Korean Air Lines, Ltd., 490 U.S. 122, 109 S.Ct. 1676, 1683-84, 104 L.Ed.2d 113 (1989), if we viewed airports as functional rather than “metes and bounds” entities. Because of the tremendous growth in air cargo transportation and the virtual impossibility of crowding all the unloading and delivery facilities of every carrier into the geographical confines of busy airports, we ought to interpret the term “airport” in a manner that will carry out the general intent of the Convention’s framers. See Reed v. Wiser, 555 F.2d 1079, 1090 (2d Cir.), cert. denied, 434 U.S. 922, 98 S.Ct. *711399, 54 L.Ed.2d 279 (1977); Eck v. United Arab Airlines, 360 F.2d 804, 812-15 (2d Cir.1966). If, for example, a carrier’s unloading facilities were partially within and partially without an airport’s geographical boundaries, it would border on the absurd to determine Convention coverage by where in the carrier’s building the goods were located, particularly if they were lying athwart the airport’s geographical boundary line. I suggest that if a carrier is performing the normal functions of an airport facility in its handling of cargo, the general intent of the framers would be to bring it within the “transportation by air” provisions of the Convention. “The term ‘airport’ is in more common use than ‘aerodrome’, as signifying the whole undertaking involved in the use of an organized permanent place for landing and departure of aircraft, and the embarking and disembarking of passengers, rather than the piece of land used for that purpose.” 1 P. Martin, et al., Shawcross & Beaumont: Air Law 111(2)1 (4th ed. 1985).
Because I differ from my colleagues concerning the applicability of the Convention, I must address an issue that they were not required to consider, viz., whether the waybill issued by Lassen failed to contain all of the particulars required by Article 8(a) through (i) and (o), so as to preclude the defendants from relying on the limitation of liability provisions of Article 9. No claim was made in plaintiff’s original complaint concerning such alleged omissions. Over defendants’ objection, plaintiffs were permitted to serve an amended complaint alleging in a second cause of action that the waybills “did not comply with, or contain all the particulars required by, the Warsaw Convention.” The affidavit of plaintiffs’ attorney in support of their motion for summary judgment and in opposition to the defendants’ motion, stated that “[t]he Emery air waybills are defective under the Warsaw Convention”, but the only defect it alleged was the failure of the waybill to specify the “first carrier”, which was not in fact a defect at all.
In her first opinion, Judge Wood stated that the omissions challenged before her were in fact contained in Lassen’s air waybill, but “even if they were not, plaintiffs have not shown that they were prejudiced in any way by these omissions. See Exim Industries, 754 F.2d at 108 (omissions were technical and did not prejudice the shipper).” My examination of the waybill satisfies me that, insofar as the transportation by air undertaken by Emery is concerned, the waybill contained all the information called for by Article 8 with the possible exception of markings, if any, on the lost package and its volume or dimensions. We thus are presented with substantially the same issue that was before us in Exim Industries, Inc. v. Pan American World Airways, 754 F.2d 106 (2d Cir.1985), and Republic National Bank v. Eastern Airlines, 815 F.2d 232 (2d Cir.1987), and must decide whether Justice Scalia’s dictum references to Article 8 in Chan, supra, 109 S.Ct. at 1682-83, overturned sub silentio those decisions. I believe that they did not.
The issue before the Court in Chan was whether the carrier’s failure to provide notice in 10-point type of limited personal injury recovery as required by the Montreal Agreement precluded the carrier from relying on the limitation. Writing for the Court majority, Justice Scalia held that the Warsaw Convention contained no sanction for failure to print the notice in 10-point type. 109 S.Ct. at 1680. He refused to “insert an amendment” in the Convention by adding a sanction that the Convention did not contain. Justice Scalia’s reference to Article 9’s specific sanction for a defective cargo waybill was only to emphasize the contrast between personal injury claims and claims for property damage.
Justice Scalia did not specify what omissions would constitute violations of Article 8. He did not attempt to reverse the traditional canon of liberal treaty construction that permits courts to go beyond the written words and look to “the history of the treaty, the negotiations, and the practical construction adopted by the parties.” Air France v. Saks, 470 U.S. 392, 396, 105 S.Ct. 1338, 1341, 84 L.Ed.2d 289 (1985) (quoting Choctaw Nation of Indians v. United States, 318 U.S. 423, 431-32, 63 S.Ct. 672, 677-78, 87 L.Ed. 877 (1943)). Finally, he *712had no occasion to consider the Convention’s intended purpose of creating an international uniform law. See Trans World Airlines v. Franklin Mint Corp., 466 U.S. 243, 247, 104 S.Ct. 1776, 1780, 80 L.Ed.2d 273 (1984); Reed, supra, 555 F.2d at 1083. In Exim Industries and Republic National Bank, supra, we considered all of these factors and we cited Corocraft Ltd. v. Pan American Airways, Inc., [1969] 1 All E.R. 82, 1 Q.B. 616, as one of the authorities that supported our holding. Some elaboration on the Corocraft holding, which is not available in many American libraries, may assist the reader in understanding the reasoning behind our opinions.
In Corocraft, the plaintiff shipped a package of jewelry from the United States to England via Pan American Airways with no value declared. The jewelry was stolen. Plaintiff contended that the waybill did not comply with Article 8(i) in that it contained the weight of the package but did not give its volume or dimensions. The court rejected this contention. Lord Denning, author of the opinion, observed that the original French text of the Convention did not contain the word “and” that appears in the English translation of both Article 8(h) and Article 8(i). 1 All E.R. at 86. Citing Block v. Compagnie Nationale Air France, 386 F.2d 323 (5th Cir.1967), cert. denied, 392 U.S. 905, 88 S.Ct. 2053, 20 L.Ed.2d 1363 (1968), as authority, Lord Denning stated that in the United States “the French text prevails.” Id. at 87. He continued, “If such be the view of the American courts, we surely should take the same view.” Id. He concluded, “On my interpretation of the French text, art. 8(i) is satisfied in this case.” Id. at 88.
Referring to the English translation which contains the word “and”, Lord Denning stated that, interpreted literally, Article 8(i) would require that the weight and quantity be given and either the volume or the dimensions. He held, however, that only those particulars that are applicable under the circumstances should be given. “The important particular in most cases,” he said, “is the ‘weight’: and so long as that is given, no more particulars under art. 8(i) are necessary or useful.” Id.
In support of that holding, Lord Denning cited the New York case of American Smelting & Refining Co. v. Philippine Air Lines, [1954] U.S. & Can. Av. Rep. 221, aff'd mem., 285 A.D. 1119, 141 N.Y.S.2d 818 (1955), aff'd mem., 1 N.Y.2d 866, 153 N.Y.S.2d 900, 136 N.E.2d 14 (1956). In that case the plaintiff shipped a cargo of gold from the United States to Hong Kong. En route, the plane made refueling and servicing stops at Honolulu, Kwajalein and Guam. It crashed while attempting to land at Hong Kong, and the gold was lost. Plaintiff contended that, because the waybill failed to list the three stops as required by Article 8(c), the defendant was not entitled to limit its liability under the Convention. The special referee, before whom the case was tried, stated that the purpose of Article 8(c) was to put the consignee on notice of the international character of the flight and the applicability of the Convention, when the places of departure and destination do not themselves indicate such facts. He concluded that this purpose was not thwarted or otherwise affected by the omission of the information required by Article 8(c).
Lord Denning said that he was in “entire agreement” with the New York courts, but that even if he disagreed, he would follow them in a matter which was of international concern. 1 All E.R. at 88. In summation, Lord Denning concluded:
In my opinion, whether we look to the French text or the English text, we reach the same result. Article 8(i) requires the “weight” to be stated in all cases where that is necessary or useful. That is so in ninety-five per cent, of consignments. Article 8(i) does not require the “quantity” to be stated where that is not applicable. Nor does it require the “volume” or “dimensions” to be stated except when one or other may be necessary or useful.
Id. at 89.
In concurring, Widgery L.J. stated that the omission of any of the particulars “shall not affect the rights of the parties under the contract if the particular omitted was not necessary or useful to determine *713the amount of the freight, or to determine any other condition on which the parties were prepared to enter into the contract.” Id. at 90.
The wisdom of the Corocraft court in rejecting the “tyranny of literalness”, see United States v. Witkovich, 353 U.S. 194, 199, 77 S.Ct. 779, 782, 1 L.Ed.2d 765 (1957), is even more apparent under modern conditions of air transportation than it was when Corocraft was decided. Heavy cargo air transport and containerization, which was in the developmental stage during the 1960’s, since has come into full flower. See Denby, supra, 737 F.2d at 179 and n. 10. Thus, Victoria Sales’ package of coumadin was placed on a pallet with twelve other packages, and this pallet was consolidated with seventeen other pallets for shipment from Amsterdam to New York. The total consolidated shipment weighed over 45 tons and contained hundreds of items, including such things as organ pipes, flower seeds, saw blades, medical instruments, machinery parts, electrical appliances, conveyor belting, typewriter parts, and a divers helmet. The framers of the Convention hardly could have envisioned such a transport. Had they done so, they surely would have recognized the impracticability of listing all of the particulars specified in subdivisions (h) and (i) of Article 8.
As we pointed out in Exim Industries, supra, 754 F.2d at 108, both the Dutch and the Swiss courts agree with the Corocraft holding. If the Convention’s expressed purpose of establishing internationally uniform regulation is to be accomplished, we should not chart a course that differs from the carefully considered and sensible holdings of competent courts in other Convention jurisdictions. Denby, supra, 737 F.2d at 176 n. 5. In short, I believe that despite Justice Scalia’s statements of dictum in Chan, supra, 109 S.Ct. 1676, our decisions in Exim Industries and Republic National Bank continue to state the law of this circuit. Viewed in the light of our opinions in those cases, the waybill in the instant case is sufficiently comprehensive to entitle the defendants to limit their liability.
I agree with my colleagues that the portion of the district court’s judgment awarding Lassen indemnification should be affirmed. In conclusion, then, I would affirm the district court’s judgment in its entirety.

. On the assumption that when my colleagues used the phrase “actual air transportation” (supra, p. 707) they intended the word "actual” to have its normal meaning of "real” or "genuine", I spent several paragraphs of my dissent as originally written in challenging the use of that word. Because the legal concepts upon which I relied in making this challenge apply with equal force to the majority opinion as clarified, I have deleted only a portion of my original dissent. My conviction that Judge Wood correctly interpreted Article 18 of the Convention remains as firm as it was before this change.